Appeal by the defendant from an interlocutory judgment of annulment granted by the Supreme Court, Tompkins County, and from a denial of defendant’s motions for a non-suit and for a dismissal of the complaint. The evidence is sufficient to show that the plaintiff was induced to marry the defendant, relying upon his false and fraudulent misrepresentations as to a material matter, to wit, his then marital status. The admissions of the defendant to that effect were sufficiently corroborated. Defendant’s objection to the assessment of costs against him is without merit. Judgment and orders unanimously affirmed, with costs to the plaintiff-respondent. Present — Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ.